583 So. 2d 1114 (1991)
Thomas W. PILL, Appellant,
v.
Wanda PILL, Appellee.
No. 91-80.
District Court of Appeal of Florida, Fifth District.
August 8, 1991.
F.W. Blankner, of Beardall and Blankner, P.A., Orlando, for appellant.
Jack A. Nants, Orlando, for appellee.
HARRIS, Judge.
This is the second appeal from the same issue raised by the former husband: whether (and to what extent) he is entitled to a reduction of alimony because of the changed circumstances in the former wife's needs and income caused by a rent-paying live-in boyfriend who also performs yard work and maintenance services having additional economic value.
In Pill v. Pill, 559 So. 2d 364 (Fla.5th DCA 1990), we held that the former husband was entitled to a reduction of alimony and that the court should consider the benefits received by the wife  not only from the cash received but also the economic value of the services received by her  in determining the amount of reduction.
On remand, the court determined that the economic value of the yard work, pool cleaning, house and pool maintenance and automobile maintenance performed by the friend amounts to $131.66 per month and reduced the alimony by that amount. The court failed to consider, however, the $600 per month cash received by the wife. When this amount is taken into account, the wife's income exceeds her demonstrated needs. Alimony should have been reduced to a nominal sum for so long as the former wife's financial needs are otherwise met.
REVERSED and REMANDED for entry of an order reducing alimony to $1.00 a year.
COWART and GRIFFIN, J.J., concur.